Appeal by the defendant from three judgments of the Supreme Court, Queens County (Rosenzweig, J.), all rendered May 16, 1994, convicting him of robbery in the first degree under Indictment No. 1258/ 93, robbery in the first degree under Indictment No. 1314/93, and robbery in the first degree under Indictment No. 4058/93, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that he was deprived of his right to counsel during a lineup identification procedure. However, he failed to raise or develop this claim until the present appeal, and the record is therefore factually insufficient to permit appellate review of the issue (see, People v Kinchen, 60 NY2d 772; People v Cornelius, 217 AD2d 587; People v Lopez, 160 AD2d 335; People v Donovon, 107 AD2d 433).
The defendant has failed to preserve for appellate review his contention that he was prejudiced by certain remarks made by the prosecutor during cross-examination and summation inasmuch as the trial court sustained his objections thereto *746and the defendant requested no further relief (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951; People v Dawson, 50 NY2d 311; People v Lewis, 175 AD2d 885). In any event, while some of those comments would have been better left unsaid, they were harmless under the circumstances of this case (see, People v Crimmins, 36 NY2d 230; People v Smith, 199 AD2d 439). Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.